COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        StarNet Insurance Company v. RiceTec, Inc.

Appellate case number:      01-18-00536-CV

Trial court case number:    94416-CV

Trial court:                239th District Court of Brazoria County, Texas

       On June 21, 2018, StarNet Insurance Company filed a petition for permissive
interlocutory appeal in this Court of an order that is not otherwise appealable. See TEX.
CIV. PRAC. & REM. CODE ANN. § 51.014(a), (d) (West 2014); TEX. R. CIV. P. 168; TEX.
R. APP. P. 28.3(a). The order StarNet attempts to appeal from was signed on May 22,
2018, and is entitled, “Order granting Plaintiff RiceTec, Inc.’s Amended Traditional
Motion for Summary Judgment on the Duty to Defend and denying StarNet’s Motion for
Summary Judgment on the Duty to Defend.” With its petition, StarNet filed seven
volumes of appendices, and it filed the required docketing statement on June 22, 2018.
See TEX. R. APP. P. 28.3(i).

        On June 21, 2018, StarNet also filed an unopposed motion to extend time to file
petition for permissive interlocutory appeal in this Court on June 21, 2018. Texas Rule
of Appellate Procedure 28.3(c) provides that “[t]he petition must be filed within 15 days
after the order to be appealed is signed.” TEX. R. APP. P. 28.3(c). Under Rule 28.3(d),
“[t]he court of appeals may extend the time to file the petition if the party: (1) files the
petition within 15 days after the deadline, and (2) files a motion complying with Rule
10.5(b).” TEX. R. APP. P. 28.3(d).

       Because the order StarNet attempts to appeal from was signed by the trial court on
May 22, 2018, its deadline to have filed this petition was June 6, 2018, and the 15-day
grace period ended on June 21, 2018. See TEX. R. APP. P. 28.3(c), (d). StarNet timely
filed both its petition and its motion for an extension of time on June 21, 2018, within the
15-day grace period. See TEX. R. APP. P. 10.5(b), 28.3(d). StarNet contends that it has a
“reasonable explanation” for not timely filing the petition because it did not receive any
notice from the district clerk and had no knowledge that the trial court had signed the
May 22, 2018 order until June 6, 2018, the same day as its deadline for filing this
petition. See Hone v. Hanafin, 104 S.W.3d 884, 886 (2003).

       Accordingly, StarNet’s motion to extend the time to file its petition for permissive
interlocutory appeal is GRANTED because both the petition and motion for an extension
of time were filed within the 15-day grace period and the motion provides a reasonable
explanation for the 15-day delay. See TEX. R. APP. P. 10.5(b), 26.1(b), 26.3; Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997).

      Finally, the Court requests a response from the appellee to the petition. See TEX.
R. APP. P. 28.3(f). RiceTec, Inc.’s response, if any, is due within 10 days of the date of
this Order. See TEX. R. APP. P. 28.3(j).

      It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                 Acting for the Court
Date: June 28, 2018